Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 12/14/2020 in which claims 21-40 are pending ready for examination.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 21, none of the prior arts alone or in combination discloses a three-dimensional sensor system comprising wherein the at least one pattern projector projects at least two linear patterns simultaneously on a surface of an object, wherein a first camera, a second camera, and a third camera synchronously capture a first two-dimensional image of the object, a second two-dimensional image of the object, and a third two-dimensional image of the object, respectively, wherein the processor extracts a first set of two-dimensional lines and a second set of two-dimensional lines from the at least two linear patterns on the first two-dimensional image and the second two-dimensional image, respectively, wherein the processor generates a candidate set of three-dimensional points from the first set of two-dimensional lines and the second set 
As for claim 28, none of the prior arts alone or in combination discloses a three-dimensional sensor system comprising wherein a first camera and a second camera synchronously capture a first two-dimensional image of the object and a second two-dimensional image of the object, respectively; wherein the processor extracts a first set of two-dimensional lines and a second set of two-dimensional lines, from the at least two linear patterns on the first two-dimensional image and the second two-dimensional image, respectively; wherein the processor generates a candidate set of three-dimensional points from the first set of two-dimensional lines, and wherein the processor selects, from the candidate set of three-dimensional points, an authentic set of three-dimensional points that matches with a projection contour line of the object surface by comparing the candidate set of three-dimensional points and the second two-dimensional image, and filtering the candidate set of three-dimensional points to obtain the authentic set of three-dimensional points.
As for claim 34, none of the prior arts alone or in combination discloses a three-dimensional data acquisition method, comprising simultaneously projecting, by a pattern projector, at least two linear patterns on a surface of an object, synchronously capturing a first two-dimensional image of the object, a second two-dimensional image of the 
As for claim 38, none of the prior arts alone or in combination discloses a three-dimensional data acquisition method, comprising simultaneously projecting, by at least one pattern projector, at least two linear patterns on a surface of an object, synchronously capturing a first two-dimensional image of the object and a second two-dimensional image of the object by a first camera and a second camera, respectively, extracting, by a processor, a first set of two-dimensional lines and a second set of two-dimensional lines, from the at least two linear patterns on the first two-dimensional images and the second two-dimensional images, respectively, generating, by a processor, a candidate set of three-dimensional points from the first set of two-dimensional lines, and selecting, from the candidate set of three-dimensional points, an authentic set of three-dimensional points that matches with a projection contour line of the object surface by comparing the candidate set of three-dimensional points and the 
The closest prior art, Winter (US 2012/0263448 A1) discloses a three-dimensional sensor system and method comprising at least one pattern projector, a first camera, a second camera, and a third camera, and a processor. Winter does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 21, 28, 34, and 38; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 22-27, 29-33, 35-37, and 39-40 are allowed due to their dependency of claims 21, 28, 34, and 38 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see arguments, filed 12/14/2020, with respect to claims 21-40 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 21-40 have been withdrawn. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886